DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Application Publication No. 2017/0022726 to Sun in view of U.S. Pat. No. 5,171,115 to McWilliams.
Sun ‘726 teaches limitations for a “fastening structure” – as shown and described, “comprising: a first component that has a plate-like flange portion, and a web connected to a back surface of the flange portion” – ” – 24T as shown in Fig 56 for example.
Although Sun ‘726 discloses a pin 20 which is a threaded rod with one end welded to the center of the flange above the web, the reference does not disclose a pin “that has non-helical grooves running in a circumferential direction and aligned along a longitudinal direction”.  However, McWilliams ‘115 for example discloses that it’s well known in the art to provide a pin that is to be attached to a component (a first end by welding and at its second end,) with non-helical grooves (40) running in a circumferential direction and aligned along a longitudinal direction wherein the pin is attached to a component for use as a stud and wherein the grooves function as connection/engagement with a swage collar wherein such connection is equivalent to thread for purpose of forming a connection as well known in the art wherein it is further well known that swage collars may be applied to threaded pins or circumferential-grooved pins and that the choice of any of conventional threaded rod and nut (or swage nut), or swage collar with non-threaded grooves amounts to little more than obvious design choice or engineering expedient for achieving connection with a desired degree of permanence and/or speed of assembly.  One of ordinary skill in the art would recognize that the use of circumferential groove pins and swage collar in place of threaded pins disclosed by Sun ‘726 would allow for swage fastening assembly and a higher degree of permanence of the finished assembly for environments of use benefitting from same as is well known in the art and would not otherwise affect function of the arrangement.
As relied on, Sun ‘726 teaches further limitation of “and one end of the pin in the longitudinal direction is erectly bonded to the surface of the flange portion of the first component” – welding is disclosed as being used and being well known in the art, “corresponding to where the web is formed” – as shown,  “a second component that has a planar parthaving an insertion hole being able to be inserted through by the pin, the second component is stacked on the surface of the flange portion of the first component with the pin inserted in the insertion hole thus the planar part and the surface of the flange portion of the first component are brought into surface contact with each other such that no gaps are formed between the planar part and the surface of the flange portion of the first component” – the combination of 15,21 and hardened grout filling the space between 15 and 24T teach broad limitation noting that the claim/limitation defines structure of the claimed product, not step in a process of using and wherein it is examiner’s position that it would furthermore have been obvious to one of ordinary skill in the art to provide pin 20 as modified in view of McWilliams ‘115 to secure a single plank 15 having a hole with aperture having a complete circumference near a peripheral edge of a deck for example wherein such arrangement would not otherwise affect function of the disclosed assembly, “and a collar that is fitted around said pin, and abutted against the second component, and a diameter of the collar being reduced so as to engage an inner wall of the collar with the grooves of the pin, wherein the second component is tightly fastened to the first component by the fastening structure” – considered obvious in arrangement of Sun ‘726 as modified in view of McWilliams ‘115 to include a swage collar and circumferential grooves as disclosed by that reference and generally well known in the art for tight fastening as otherwise well known in the art.

Similarly as regards claim 3, Sun ‘726 teaches limitations for a “fastening structure having two fastened products placed back to back” – including 24T,20, 15, 21 and the hardened grout as shown in Fig 56 for example, “and each of the fastened products comprising : a first component having a front side and a back side formed with a flat portion, respectively, wherein the flat portion of one of the fastened products is in surface contacted with the flat portion of the other one of the fastened products” – as shown, 
Although Sun ‘726 discloses a pin 20 which is a threaded rod with one end welded to the center of the flange above the web, the reference does not disclose a pin “that has non-helical grooves running in a circumferential direction and aligned along a longitudinal direction”.  However, McWilliams ‘115 for example discloses that it’s well known in the art to provide a pin that is to be attached to a component (a first end by welding and at its second end,) with non-helical grooves (40) running in a circumferential direction and aligned along a longitudinal direction wherein the pin is attached to a component for use as a stud and wherein the grooves function as connection/engagement with a swage collar wherein such connection is equivalent to thread for purpose of forming a connection as well known in the art wherein it is further well known that swage collars may be applied to threaded pins or circumferential-grooved pins and that the choice of any of conventional threaded rod and nut (or swage nut), or swage collar with non-threaded grooves amounts to little more than obvious design choice or engineering expedient for achieving connection with a desired degree of permanence and/or speed of assembly.  One of ordinary skill in the art would recognize that the use of circumferential groove pins and swage collar in place of threaded pins disclosed by Sun ‘726 would allow for swage fastening assembly and a higher degree of permanence of the finished assembly for environments of use benefitting from same as is well known in the art and would not otherwise affect function of the arrangement.
Sun ‘726 as relied on, teaches further limitations of , “a second component that has a planar parthaving an insertion hole being able to be inserted through by the pin, the second component is stacked on the flat portion of the front side of the first component with the pin inserted in the insertion hole thus the planer part and the flat  portion of the front side of the first component are brought into surface contact with each other such that no gaps are formed between the planer part and the flat portion of the front side of the first component” – the combination of 15,21 and hardened grout filling the space between 15 and 24T teach broad limitation noting that the claim/limitation defines structure of the claimed product, not step in a process of using and wherein it is examiner’s position that it would furthermore have been obvious to one of ordinary skill in the art to provide pin 20 as modified in view of McWilliams ‘115 to secure a single plank 15 having a hole with aperture having a complete circumference near a peripheral edge of a deck for example wherein such arrangement would not otherwise affect function of the disclosed assembly, “and a collar that is fitted around the pin, and abutted against the second component, and a diameter of the collar being reduced so that the collar is fixed to the pin” – as disclosed by Sun ‘726 as modified in view of McWilliams ‘115 as discussed herein above. 

Claim(s) 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Application Publication No. 2018/0142490 to Eblen in view of U.S. Pat. No. 5,171,115 to McWilliams.
As regards claim 2, Eblen ‘490 teaches limitations for a “fastening structure comprising: a pipe having a flat portion” – 100, “a pin” – 112. 
Eblen ‘490 discloses a pin 112 that is a threaded bolt, but the reference does not disclose a pin “that has non-helical grooves running in a circumferential direction and aligned along a longitudinal direction”.  However, McWilliams ‘115 for example discloses that it’s well known in the art to provide a pin that is to be attached to a component (a first end by welding), and at its second end is provided with non-helical grooves (40) running in a circumferential direction and aligned along a longitudinal direction wherein the pin is attached to a component for use as a stud and wherein the grooves function as connection/engagement with a swage collar wherein such connection is equivalent to thread for purpose of forming a connection as well known in the art wherein it is further well known that swage collars may be applied to threaded pins or circumferential-grooved pins and that the choice of any of conventional threaded rod and nut or swage nut, or swage collar with non-threaded grooves amounts to little more than design choice or engineering expedient for achieving connection with a desired degree of permanence and/or speed of assembly.  One of ordinary skill in the art would recognize that the use of circumferential groove pins and swage collar in place of threaded pins disclosed by Emblen ‘490 would allow for swage fastening assembly and a higher degree of permanence of the finished assembly for environments of use benefitting from same as well known in the art but would not otherwise affect function of the arrangement.
	Emblen ‘490 as relied on, teaches further limitations of “a predetermined component that has a planar parthaving an insertion hole being able to be inserted through by the pin” -  the combination of 124,146,170 forms a component with insertion hole as broadly recited, “the predetermined component is stacked on the flat portion of the pipe with the pin inserted in the insertion hole thus the planer part and the flat portion of the pipe are brought into surface contact with each other” – as shown in Fig 2 for example, “such that no gaps are formed between the planer part and the flat portion of the pipe” one of ordinary skill in the art would recognize as inherent to the flat geometry of the relevant parts when fastened together as otherwise disclosed, “the pin being inserted into the insertion hole, the planar part of the predetermined component being stacked on the flat portion of the pipe in a contact2/ 13 108P001148USAppl. No. 16/483,030 Response Dated June 23, 2022Reply to Office Action of January 31, 2022manner” – as shown and described, “a collar that is abutted against the predetermined component and is fitted around said pin, and a diameter of the collar is reduced so that the collar is fixed to the pin, wherein the predetermined component is tightly fastened to the pipe by the fastening structure” – considered obvious in arrangement of Emblen ‘490 as modified in view of McWilliams ‘115 to include a swage collar and circumferential grooves as disclosed by that reference and generally well known in the art, “and wherein one end of the pin is fixed to the outer surface of the flat portion of the pipe at a portion of the pipe and is erectly coupled to the pipe, said portion of the pipe is away from the edge of the pipe” – as shown and described by Emblen ‘490, “where it is difficult to insert a pin through from the inner side of the pipe” –while limitation is broad and doesn’t require any specific geometry, one of ordinary skill in the art would recognize some relative difficulty of a hypothetical insertion a pin through from the inside due to the pipe geometry inherently requiring access from a location and direction not in line and plain sight of the opening.
As regards claim 3, Emblen ‘490 teaches limitations for a ”fastening structure” – as shown and described, “having two fastened products placed back to back and each of the fastened products comprising : a first component having a front side and a back side formed with a flat portion, respectively, wherein the flat portion of one of the fastened products is contacted with the flat portion of the other one of the fastened products” – as shown with respect to100 and the component comprising 124,146,170, “a pin having a plurality of non-spiral grooves formed on a circumferential direction along the longitudinal direction” – considered obvious in view of McWilliams ‘115 as discussed in greater detail in the grounds of rejection of claim 2 herein above, “and one end of the pin in the longitudinal direction being fixed to the flat portion of the first component and erectly coupled to the first component” – as disclosed by Emblen ‘490 with respect to 112, “, a second component that has a planar parthaving an insertion hole being able to be inserted through by the pin, the second component is stacked on the flat portion of the front side of the first component with the pin inserted in the insertion hole thus the planer part and the flat  portion of the front side of the first component are brought into surface contact with each other such that no gaps are formed between the planer part and the flat portion of the front side of the first component” – the combination of 124,146,170 forms a component with insertion hole as broadly recited, “the pin being inserted into the insertion hole, the planar part of the second component being stacked on the flat portion of the front side of the first component in a surface contact manner and a collar that is fitted around the pin, and abutted against the second component, and a diameter of the collar being reduced so that the collar is fixed to the pin” – as disclosed by Emblen ‘490 as modified in view of McWilliams ‘115 as discussed herein above.

Response to Arguments
Applicant's arguments have been fully considered but they are not entirely persuasive.
As regards teachings of the Sun ‘726 reference as relied on; although the reference loosely implies leveling structure may not be required, the reference doesn’t explicitly disclose arrangement not having structure associated with leveling.  Regardless, the reference discloses pins (bolts) that are welded to the flange of beams at the location of the web for the purpose of fastening deck panels which must    transmit load to the flange/web solid cast in place grout.  Consequently, one of ordinary skill in the art would recognize the inherent teaching that there can be no gaps between the component including panel and grout due to the required load bearing function.  Inasmuch as the bolt is in a position inserted through a hole in the combination including grout and panel, the reference teaches limitations thereto which are not a step in a process of using (noting that product and process of using in a single claim is not a statutory category of invention).  Otherwise, the fastening detail including swage nut on non-helical grooved pin is considered to be an obvious design choice or engineering equivalent wherein both geometries are long known in the art for providing essentially the same fastening function in an assembly.  
As regards arguments relating to the Williams ‘115 reference, the reference is relied on for its practical discussion of issues affecting the choice between non-helical and helical grooves on pins used for fastening applications, and because it further teaches that welding an end of a pin having non-helical grooves to a workpiece is well known in the art.  The particular pin design illustrated in Fig 3 of that reference is specific to a particular environment of use but the broader teachings of the reference are not.  One of ordinary skill in the art would recognize the broader and more relevant teaching that it is well known in the art to weld non-helical grooved fastener to a workpiece for use as a fastening pin, and well known design features and benefits of helical and non-helical groove pins for the purpose of fastening.  
As regards the Eblen ‘490 reference, one of ordinary skill in the art would recognize the inherent teaching of there being no gaps between flat surfaced members fastened together for purpose of strengthening due to the flat surface geometry.  One of ordinary skill in the art would recognize that a stud free from other flanges to be substantially geometrically the same as those shown by Eblen ‘490 would be attached by welding as otherwise well known in the art.   One of ordinary skill in the art is presumed to have knowledge of weld studs which do not have flanges and is in any case, technically capable within the level of ordinary skill, to provide a suitable hole in a second component to be attached so as to fit without gaps as may be required by a particular environment of use.  
While Applicant in effect argues differences in the flanged pin structure of the Williams ‘115 prior art relied on as a modifying reference, the claimed pin does not require a flangeless design in particular and the proposed modification does not include a flange.  Both of the base references relied on teach pins having geometrical design for allowing force to be transmitted through the members connected thereby (without gaps therebetween) wherein one of ordinary skill in the art would recognize that relevant pin geometry of the each respective base reference and not modify the relevant a pin geometry to include unrelated features which would destroy the intended fastening function within context of each respective base reference.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Additional prior art disclosing weld studs not having standoff flanges; including U.S. Pat. No. 3,363,084 to Busing are hereby made of record :  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY ESTREMSKY whose telephone number is (571)272-7055. The examiner can normally be reached M-F 9am - 5pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571 272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GARY. ESTREMSKY
Examiner
Art Unit 3677



/GARY W ESTREMSKY/           Primary Examiner, Art Unit 3677